Citation Nr: 0310065	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-21 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for hemorrhoids, status 
post hemorrhoidectomy with poor rectal compliance and rectal 
incontinence, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1966 to April 
1970

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Waco, Texas.

A hearing was held before the undersigned at the RO in 
January 2003.


FINDING OF FACT

The veteran's hemorrhoidal disorder is characterized by 
symptoms tantamount to complete loss of sphincter control.  


CONCLUSION OF LAW

When reasonable doubt is resolved in favor of the claim, the 
criteria for the assignment of a 100 percent disability 
evaluation for loss of sphincter control are met.  
38 U.S.C.A. §§ 1155, 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.114, 
Diagnostic Code 7332 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed his claim for an increased rating of his 
hemorrhoid disability in September 1999.  The May 2000 rating 
decision increased the rating from zero to 10 percent.  
During the course of the appeal, in a decision review officer 
decision dated in September 2002, the RO increased the 10 
percent rating to 30 percent.  However, 30 percent does not 
represent the highest rating available for the hemorrhoid 
disability presented in this case, and the veteran presently 
argues that the currently assigned rating is not reflective 
of the severity of his disorder.  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board is of the opinion that the evidence is in approximate 
equipoise as to the assignment of a 100 percent rating, and 
the appeal will be granted on this basis.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2002).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2002).

The assessment of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002); see also 38 C.F.R. 
§ 3.102.  Thus, a claim for a greater evaluation of 
disability will be granted unless it is refuted by a 
preponderance of the evidence of record.  38 U.S.C.A. 
§ 5107(b).

The pertinent record includes a VA ambulatory care note dated 
in September 1999, when the veteran filed his current claim 
for an increased rating.  The note states that the veteran 
reported having had small caliber stools, some fecal leakage 
at times, and poor sphincter control since his 
hemorroidectomy during service.  The assessment recorded in 
the note includes "rectal sphincter problems."

Medical records prepared by a specialist who treated the 
veteran for his anal and rectal condition in 1999 and 2000 
refer to the veteran's sphincter problems.  An October 1999 
record states that the veteran was referred by his general 
physician because of "fecal incontinence" and "difficulty 
passing stools."  In that record, the specialist concluded 
that the veteran probably has suffered a "loss of tone and 
coordination of his anal sphincter in terms of his 
incontinence" and notes that while there was no palpable 
rectal stricture, there were "some defects and evidence of 
scarring from his prior surgery."  In an April 2000 
statement, the specialist stated that when seen in November 
1999, the veteran showed a normal ability to squeeze his anal 
sphincter but "his rectal compliance was probably decreased, 
leading to his sense of urgency and incontinence."  In that 
statement, the specialist concluded that the decrease in 
rectal compliance could have the effect of generating 
"pressures . . . within the rectum that could overwhelm his 
relatively normal sphincter."



In April 2000, the veteran had a VA examination of the rectum 
and anus.  The examination report stated that the veteran 's 
anal sphincter control was "fair to poor."  The examiner 
rendered a diagnosis of "[s]tatus post hemorroidectomy in 
1970.  Poor rectal compliance with fecal incontinence."

VA treatment records dated in 2000 and 2001 show that the 
veteran sought continuing medical attention for fecal 
incontinence and rectal bleeding, among other symptoms.  An 
October 2000 medical record prepared by the private 
specialist who was treating the veteran for his rectal and 
anal problems notes that he was taking a laxative which was 
helping his diverticulitis but his doing so "has caused more 
fecal incontinence."  

In December 2001, the veteran had a VA examination for 
digestive conditions.  The examination report states that the 
veteran complained of frequent fecal leakage, occurring three 
to five times a day, and weekly bleeding of his hemorrhoids.  
The veteran recounted that he used Preparation H, 
suppositories, creams, and, for fecal leakage, tampons and 
incontinence pads.  The examination report stated that there 
was evidence of fecal leakage; that when a tampon that the 
veteran had in his rectum was removed, the examination table 
was soiled; that the size of the lumen [or the] rectum and 
anus was "large" and the lumen was "loose;" that the 
sphincter tone was muscled at the 3 and 9 o'clock points; 
that there were signs of anemia (a "pale [anus and rectum] 
with erythema around the edges"); that anal fissures were 
not evident; that there was evidence of rectal bleeding; and 
that there were "large[,] thrombosed" hemorrhoids.  The 
diagnoses recorded by the examiner were "[l]oss of sphincter 
control secondary to surgical procedures" and "[t]hrombosed 
[h]emorrhoids."  

In written statements and hearing testimony, the veteran has 
described his hemorrhoid disability and its effect on his 
daily life.  His accounts have been extensive.  He has 
emphasized that he has suffered the loss of the normal 
functioning of his anal sphincter.  He has related that he 
has considerable scar tissue in the anus and rectum, and he 
attributes this to the hemorroidectomy.  The veteran's 
account is that he has effectively lost the use of his anal 
sphincter, and that  he attempted to deal with these problems 
by wearing sanitary or incontinence pads but now uses a 
tampon inserted into the rectum.  He has further related that 
he has so much scar tissue in the area of the anus and rectum 
that he cannot always tell when a bowel movement is imminent 
and moreover, that has trouble cleaning that area.  The 
veteran reports that he must never be far from a bathroom and 
must change his underwear frequently daily, and that he has 
not worked since 1981 because of his fecal incontinence.

The 30 percent rating of the veteran's hemorrhoid disability 
that is currently in place was assigned under Diagnostic Code 
7332.  This rating provision concerns "[r]ectum and anus, 
impairment of sphincter control."  It authorizes ratings 
that include 30 percent for occasional involuntary bowel 
movements, necessitating wearing of pad; 60 percent for 
extensive leakage and fairly frequent involuntary bowel 
movements; and 100 percent for complete loss of sphincter 
control.  38 C.F.R. § 4.114, Diagnostic Code 7332.  

The Board notes that evaluation of the veteran's hemorrhoid 
disability under the rating provision concerning hemorrhoids, 
Diagnostic Code 7336, is not in order because the provision 
does not authorize a rating higher than 10 percent.  See 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2002).  

An amendment of parts of the schedule for rating disabilities 
of the digestive system that became effective on July 2, 2001 
embraced Diagnostic Code 7332 and Diagnostic Code 7336.  The 
changes, however, affect only the evaluation of liver 
disorders and diseases.  See 66 Fed. Reg. 29,486-29,489 
(effective July 2, 2001) (to be codified at 38 C.F.R. § 
4.114).  Therefore, they do not affect the veteran's claim.  
Cf. Karnas v. Derwinski, 1 Vet. App. 308, 312-13. (1991).

In evaluating the degree of disability presented by this 
case, the Board will rely not only on the medical findings in 
the record but also on the accounts of the veteran himself.  
38 C.F.R. § 3.159(a)(2).  He has described a number of 
symptoms and difficulties - effects on fecal continence and 
hygiene, fecal leakage and incontinence, bleeding hemorrhoids 
- - that not only are within the ambit of his competence as a 
source of evidence but also are confirmed by the physicians' 
observations and findings of record.  The agreement between 
his own accounts and those of the physicians who have treated 
or examined him enhances what appears in any case to be the 
credibility of the veteran.

The Board finds that the medical and lay evidence of record 
requires the assignment of an evaluation of the veteran's 
hemorrhoid disability that is greater than the current 30 
percent.  It is clear to the Board that the fecal leakage and 
incontinency documented in this case amounts to more than the 
"occasional" involuntary bowel movement (necessitating the 
wearing of a pad) contemplated by the 30 percent rating under 
Diagnostic Code 7332.  The evidence is abundant that the 
disability is at least 60 percent disabling under the 
criteria set forth in Diagnostic Code 7332.

Further, the issue raised by the evidence is whether the 
veteran's hemorrhoid disability should be evaluated at 60 
percent or 100 percent under Diagnostic Code 7332.  As 
alluded to above, there can be no doubt that further medical 
inquiry could be undertaken with a view towards development 
of the claim - specifically as to whether there is "complete 
loss of sphincter control," as the criterion stated for the 
100 percent rating.  However, the evidence also indicates 
that the veteran's hemorrhoid disability involves more than 
"[e]xtensive leakage and fairly frequent involuntary bowel 
movements" which are the criteria stated for the 60 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7332.

The evidence shows that although the muscles of his anal 
sphincter work, at least to some extent, the veteran is 
unable to use his sphincter for its intended purpose.  
Throughout the medical assessments of record, reference is 
made to impaired anal sphincter control - - the veteran's 
anal sphincter control it is described as "fair to poor" in 
the VA examination report of April 2000 and "loss of 
sphincter tone" is diagnosed in the VA examination report of 
December 2001.  





Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Resolving the claim in this manner, the Board finds that the 
disability presented by the evidence more closely 
approximates the criteria for a 100 percent evaluation than 
that for a 60 percent evaluation.  38 C.F.R. § 4.7.  A 100 
percent evaluation for hemorrhoids, status post 
hemorrhoidectomy with poor rectal compliance and rectal 
incontinence, will be granted under Diagnostic Code 7332.

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 or 
other law should be undertaken.  However, given the results 
favorable to the veteran, (i.e., the veteran has prevailed on 
the claim to the maximum extent allowed by law), such further 
action would not avail the veteran or assist in this inquiry.  









ORDER

A 100 percent evaluation for hemorrhoids, status post 
hemorrhoidectomy with poor 
rectal compliance and rectal incontinence, is granted, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



	                        
____________________________________________
	VITO A. CLEMENTI
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

